Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 1 of 38

Fill in this information to identify your case:

Debtor 1 Dwayne Dixon Howard
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) (Check if this is an

amended filing

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

 

Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

ta. Copy line 55, Total real estate, from Schedule A/Bo.... cece reenteeenssersererscreesenecsececatiseeaseaseesseeneenys $ 24,993.00
1b. Copy line 62, Total personal property, from Schedule AUB... ce ccceeenereeceneseeerenecreneseeerenetintniesassecsesssreeerecess $ 872.00
ic. Copy line 63, Total of all property on Schedule A/B oo... ccc cc te reer cene ccs caress seneeneeetesertasieseesnseenent etree $ 25,865.00

Summarize Your Liabilities

   

Yourliabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 6,726.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule EV/F......ccccccsteerenees $ 0.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.......... cece $ 17,400.55
Your total liabilities | $ 24,126.55
Summarize Your Income and Expenses
4. Schedule |: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 Of SCHECUIE Io. cece ceeteenereerertcceenecscecteneeeecserseeesseeaeee $ 1,861.94
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22¢ of SCHECUIC Uo... eee nete cere sneer uteeeteseetineescesanececaeeresesy $ 1,853.61

eueees Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
(1 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

WieSYes
7. What kind of debt do you have?

wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(1 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Bes! Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 2 of 38

Debtor1 Dwayne Dixon Howard Case number (if known)

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form 1.175.33
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 74. $ ’ .

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim

 

From Part 4 on Schedule E/F, copy the following:

 

 

 

 

 

9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
Se. Obligations arising out of a separation agreement or divorce that you did not report as 00
priority claims. (Copy line 6g.) 800
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9F. $ 0.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 3 of 38

Fill in this information to identify your case and this filing:

Debtor 1 Dwayne Dixon Howard
First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number (Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 42115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In
1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

[1 No. Go to Part 2.

a Yes. Where is the property?

 

 

 

 

 

1.1 What is the property? Check all that apply
11920 Williams Street Mi Single-family home Do not deduct secured claims or exemptions. Put
Street address, if available, or other description Duplex or multi-unit buildin the amount of any secured claims on Schedule D:
oO Plex oF MUBFunIt uneing Creditors Who Have Claims Secured by Property.
gO Condominium or cooperative
(C1 Manufactured or mobile home
. Current vaiue of the Current value of the
Gibsonton FL. 33534-0000 (] Land entire property? portion you own?
City State ZIP Code (Investment property $24,993.00 $24,993.00
Timeshare
5 imesnar Describe the nature of your ownership interest
Other Cs (Such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one — life estate), if known.
Mi Debtor 4 only Fee Simple
Hillsborough [) pebtor 2 only
County oO
Debtor 1 and Debtor 2 only ob Check if this is community property
QO At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

Homestead

 

 

2. Add the dollar value of the portion you own for ail of your entries from Part 1, including any entries for
pages you have attached for Part 1. Write that number here..........ccsccssecsesesenecensceersatseneneensentecdreeaeseesenentes => $24,993.00

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

 

 

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 4 of 38

Debtor 14 Dwayne Dixon Howard Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

 

 

CI No
i Yes
; . Ford ' ; Do not deduct secured claims or exemptions. Put
3.1. Make: _ Who has an interest in the property? Check one the amount of any secured claims on Schedule D:
Mode: Crown Victoria Wi bebtor 4 only Creditors Who Have Claims Secured by Property.
Yer 20050 C) Debtor 2 only Current value of the Current value of the
Approximate mileage: 172250 (J Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: (1 At teast one of the debtors and another
Average Condition
‘(1 check if this is community property $575.00 $575.00
(see instructions}
4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
Bino
Cl Yes
5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for 75.00
pages you have attached for Part 2. Write that number here... scsscsceceeeseeerssceuneneerretesennevseenenesrensoseenenansed => $575.

 

 

 

Exes Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

C1 No
Ml Yes. Describe.....

 

Location: 11920 Williams St, Gibsonton FL 33534

Living Room: 1 chair, 10 years old ($5)

Bedrooms: 1 bed, 10 years old ($5); 1 night stand, 15 years old
($3); 1 lamp, 10 years old ($2); 1 dresser, 10 years old ($5)
DINING ROOM / KITCHEN: 4 pots/pans, 10 years old ($5). $30.00

 

 

 

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games

C1 No
Ei Yes. Describe.....

 

Location: 11920 Williams St, Gibsonton FL 33534
1 minature refridgerator 20 years old ($7); 1 microwave 10 years
old ($10); 1 cell phone 3 months old ($30) $47.00

 

 

 

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;

other collections, memorabilia, collectibles
EI No
Cl] Yes. Describe...

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;

musical instruments

MNo
Official Form 106A/B Schedule A/B: Property page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 5 of 38

Debtor 1 Dwayne Dixon Howard Case number (if known)

 

(] Yes. Describe.....

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

EI No
( Yes. Describe.....
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

[J No
Hl Yes. Describe...

 

Location: 11920 Williams St, Gibsonton FL. 33534
Misc casual clothing $20.00

 

 

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

EE No
(Yes. Describe...

13. Non-farm animais
Examples: Dogs, cats, birds, horses

MNo
(Yes. Describe...

14. Any other personal and household items you did not already list, including any health aids you did not list
EI No
C] Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

 

 

 

 

for Part 3. Write that number here oo... cscs cerseneesensseessteneensessennaeenieescenanenensens $97.00
fa Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

Hino

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.
[No

Yes Institution name:

17.1. Checking Acct Tampa Bay Credit Union $200.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
No
CO Yes... ccc Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

BNo
Cl Yes. Give specific information about them.............06
Name of entity: % of ownership:
Official Form 106A/B Schedule A/B: Property page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 6 of 38

Debtor 1 Dwayne Dixon Howard Case number (if known)

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include persona! checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Bi No
( Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: \nterests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

EiNo

[ Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landiords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

HE No
OD Yes. ooooccccccceceeees Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
BNo
(1 Yes............. Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

BNno
( Yes............. Institution name and description. Separately file the records of any interests.17 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
MNo

Cl Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royaities and licensing agreements

a No .
(J Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

Mi No
(CQ Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
BiNno
Cl Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

BNo
C1 Yes. Give specific information.......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

MI No
(2 Yes. Give specific information..

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com Best Case Bankrupicy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 7 of 38

Debtor 1 Dwayne Dixon Howard Case number (if known)

 

31. Interests in insurance policies
Examples. Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

No

C] Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

BNno
(Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Eno
Cl Yes. Describe each claim.........

34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
i No
Cl Yes. Describe each claim.........

35. Any financial assets you did not already list
HNo
C] Yes. Give specific information.

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here... cccciscsesessccceesescesseeesesaessneeeneacseeseseesasdessenseessessesesseaeeasseanesassessasanseceseases $200.00

 

 

 

feua) Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
I No. Go to Parté.
Cl Yes. Go to line 38.

If you own or have an interest in farmiand, list itin Part 1.

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest In.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Mi No. Go to Part 7.

Cl Yes. Go to fine 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

ME No
Cl Yes. Give specific information.........

 

54. Add the dollar value of all of your entries from Part 7. Write that number here ..........csscsessteeeeees $0.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 8 of 38

Debtor 1 Dwayne Dixon Howard Case number (if known)

List the Totals of Each Part of this Form

 

 

 

 

 

55. Part 1: Total real estate, Lime 2 ....ccccsssescsecsssssecscsssscsrssescessneseessssusecenseususssuecaestassasseesaauceseasstersacgansueerenseesstats $24,993.00

56. Part 2: Total vehicles, line 5 $575.00

57. Part 3: Total personal and household items, line 15 $97.00

58. Part 4: Total financial assets, line 36 $200.00

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $872.00 Copy personal property total $872.00

63. Total of all property on Schedule A/B. Add line 55 + line 62 $25,865.00
Official Form 106A/B Schedule A/B: Property page 6

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 9 of 38

aM e Cie CeM ect a cel sects tion

Debtor 4 Dwayne Dixon Howard
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) C) Check if this is an
amended filing

 

 

 

Official Form 106C |
Schedule C: The Property You Claim as Exempt 4/19

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing So is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

GEREEA identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
Mi You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

Brief description of the property and line on Current value of the. Amount of the exemption you.claim..- .. Specific laws. that allow exemption
Schedule A/B that lists this property portion you own : oe oe - Ses : : :

Copy the value from Check only one box for each exemption.

Schedule'A/B ce es o A : ae . :
11920 Williams Street Gibsonton, FL $24,993.00 i $18,267.00 Fla. Const. art. X, § 4(a)(1);
33534 Hillsborough County * ‘ Fla. Stat. Ann. §§ 222.01 &
Homestead O 100% of fair market value, upto 222.02
Line from Schedule A/B: 1.1 ‘ any applicable statutory limit
2005 Ford Crown Victoria 172250 $575.00 $575.00 Fla. Stat. Ann. § 222.25(1)
miles
Average Condition Cl 100% of fair market value, up to
Line from Schedule A/B: 3.1 any applicable statutory limit
Location: 11920 Williams St, $30.00 $30.00 Fla. Const. art. X, § 4(a)(2)
Gibsonton FL 33534
Living Room: 1 chair, 10 years old C) 100% of fair market value, up to
($5) any applicable statutory limit

Bedrooms: 1 bed, 10 years old ($5); 1
night stand, 15 years old ($3); 1 lamp,
10 years old ($2); 1 dresser, 10 years
old ($5)

DINING ROOM / KITCHEN: 4
pots/pans, 10

Line from Schedule A/B: 6.1

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 10 of 38

 

 

 

 

 

 

 

Debtor’ Dwayne Dixon Howard Case number (if known)

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own oy : oe Boe :

Copy the value from” Check only one box for each exemption.

“Schedule A/B : :
Location: 11920 Williams St. Fla. Const. art. X, § 4(a)(2)
’ 47.00 47.00 ,

Gibsonton FL 33534 $ = §
1 minature refridgerator 20 years old C1 100% of fair market value, up to
($7); 1 microwave 10 years old ($10); any applicable statutory limit
4 cell phone 3 months old ($30)
Line from Schedule A/B: 7.1
Location: 11920 Williams St, $20.00 ii $20.00 Fla. Const. art. X, § 4(a)(2)
Gibsonton FL 33534 .
Misc casual clothing [1 400% of fair market value, up to
Line from Schedule A/B: 11.1 any applicable statutory limit
Checking Acct: Tampa Bay Credit $200.00 i $200.00 Fla. Const. art. X, § 4(a)(2)
Union .
Line from Schedule A/B: 17.1 [1 400% of fair market value, up to

any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Bi ONo

Cl Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

[ No
Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 11 of 38

Fill in this information to identify your case:

Debtor 1 Dwayne Dixon Howard

 

First Name Middie Name Last Name

Debtor 2

 

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

 

Case number
{if known)

 

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

(1 Check if this is an
amended filing

12115

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if known).

1. De any creditors have claims secured by your property?

(No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

Ml Yes. Fill in all of the information below.
List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

. , te tt . Ht B ft
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Column A Column Column ©
for each claim. If more than one creditor has a particular claim, fist the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
value of collateral. claim If any
2.1 | Bridget Gruman Describe the property that secures the claim: $6,726.00 $24,993.00 $0.00
Creditor's Name 11920 Williams Street Gibsonton, FL
33534 Hillsborough County
Homestead
As of the dat file, the claim is:
3400 W Kennedy Bivd aso e you file, the claim Is: Check all that
Tampa, FL 33609 CI contingent
Number, Street, City, State & Zip Code Oo Unliquidated
a Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
& pevtor 1 only Ban agreement you made (such as mortgage or secured
C Debtor 2 only car loan)
(] Debtor 1 and Debtor 2 only im Statutory lien (such as tax lien, mechanic's lien)
(7) At teast one of the debtors and another [1] Judgment lien from a lawsuit
(C] Check if this claim relates to a C) other (including a right to offset)
community debt .
Date debt was incurred 06/28/2011 Last 4 digits of account number
Add the dollar value of your entries in Column A on this page. Write that number here: $6,726.00
If this is the last page of your form, add the dollar vaiue totals from ali pages. $6,726.00
Write that number here: , .

List Others to Be Notified for a Debt That You Already Listed

 

 

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.

Official Form 106D
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of 1
Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20

Fill in this information to identify your case:

Page 12 of 38

Debtor 1 Dwayne Dixon Howard

First Name

 

Middle Name Last Name

Debtor 2
(Spouse if, filing)

 

First Name Middle Name Last Name

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known)

 

( Check if this is an
amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

TEER List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
HF No. Go to Part 2.
C1 ves.

 

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

(7 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
ME ves.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. !f a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of
Part 2.

 

 

 

 

 

Total ciaim
44 A.R.M. Inc. Last 4 digits of account number 0273 $2,975.73
Nonpriority Creditor's Name
PO Box 277690 When was the debt incurred?
Hollywood, FL 33027
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Mi bebtor 1 only O Contingent
C Debtor 2 only C Untiquidatea
C debtor 1 and Debtor 2 only oO Disputed
(J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C Check if this claim is fora community C1 student ioans
debt ( obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino CI Debts to pension or profit-sharing plans, and other similar debts
0D Yes MI other. Specify Medical Debt
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 10

Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com

25054 Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 13 of 38

Debtor? Dwayne Dixon Howard

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 Ar Resources Last 4 digits of accountnumber 2492 $383.00
Nonpriority Creditor's Name
Pob 1056 When was the debt incurred? Opened 6/19/19
Blue Bell, PA 19422
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
I pebtor 1 only C] Contingent
D2 Debtor 2 only C] Unliquidated
C1 Debtor 1 and Debtor 2 only | Disputed
[1] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1) Check if this claim is for a community C1 student loans
debt 1 Obtigations arising out of a separation agreement or divorce that you did not
\s the claim subject to offset? report as priority claims
gy CT] Debts to pension or profit-sharing plans, and other similar debts

No

CO ves El other. Speciy Ema Of Tampa Bay St Joe S So

43 Bay Area Credit Service Last 4 digits of account number 9727 $361.52
Nonpriority Creditor's Name
PO Box 467600 When was the debt incurred?
Atlanta, GA 31146
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
EB pebtor 1 only 0 Contingent
CO Debtor 2 only a] Uniiquidated
DC debtor 1 and Debtor 2 only Cj Disputed
(3 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
(9 Check if this claim is fora community Ci Student toans
debt CO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
mi No CI Debts to pension or profit-sharing plans, and other similar debts
Cc Yes 8 Other, Specify Medical

4.4 Capio Partners Last 4 digits of accountnumber 0387 $1,860.00
Nonpriority Creditor's Name
PO Box 1378 When was the debt incurred?
Sherman, TX 75091
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B debtor 1 only QO Contingent
C1 pebtor 2 only © unliquidated
C] Debtor 1 and Debtor 2 only CO Disputed
(J at least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] cheek if this claim is for a community C1] Student loans
debt CQ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino D debts to pension or profit-sharing plans, and other similar debts
0 Yes a Other. Specify Medical

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 10

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 14 of 38

Debtor1 Dwayne Dixon Howard

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45 Capital One Bank Usa N Last 4 digits of account number 7745 $1,360.00
Nonpriority Creditor's Name
Opened 03/14 Last Active
Po Box 30281 When was the debt incurred? 3/07/20
Salt Lake City, UT 84130
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HE debtor 1 only Cc Contingent
Cl Debtor 2 only O Unliquidated
CO Debtor 4 and Debtor 2 only oO Disputed
C1 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
CF Check if this claim is for a community C1 student toans
debt C) Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BI No CO debts to pension or profit-sharing plans, and other similar debts
CO ves Hi other. Specity Credit Card
46 Capital One Bank Usa N Last 4 digits of accountnumber 1411 $684.00
Nonpriority Creditor's Name
Opened 01/19 Last Active
Po Box 30281 When was the debt incurred? 02/20
Salt Lake City, UT 84130
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
Wi Debtor 1 only O Contingent
CO pebtor 2 only OQ Unliquidated
C Debtor 1 and Debtor 2 only QO Disputed
(J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C check if this claim is fora community CI student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Gi No CI Debts to pension or profit-sharing plans, and other similar debts
CQ Yes Bi other. Specify Credit Card
Cb Indigo/gf Last 4 digits of accountnumber 1615 $104.00
Nonpriority Creditor's Name
Opened 01/20 Last Active
Po Box 4499 When was the debt incurred? 3/17/20
Beaverton, OR 97076
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Wl bedtor 1 only Oo Contingent
C1 Debtor 2 only C] Uniiquidated
Cl Debtor 1 and Debtor 2 only oO Disputed
[7] At ieast one of the debtors and another Type of NONPRIORITY unsecured claim:
(J Check if this claim is for a community [1] student loans
debt a] Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
a No CZ pebts to pension or profit-sharing plans, and other similar debts
CO Yes a Other. Specify Credit Card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 10

Software Copyright (¢) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 15 of 38

Debtor1 Dwayne Dixon Howard

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.8 Ccs/first National Ban Last 4 digits of account number 1654 $129.00
Nonpriority Creditor's Name
Opened 11/14 Last Active
500 East 60th St North When was the debt incurred? 02/20
Sioux Falls, SD 57104
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Wi debtor 4 only Cc Contingent
C Debtor 2 only C Unliquidated
Cl pebtor 1 and Debtor 2 only O Disputed
(3 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
(J Check if this claim is for a. community C) student loans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BI no CD debts to pension or profit-sharing plans, and other similar debts
CO yes 4 Other. Specity Credit Card
4.9 Ces/first Savings Bank Last 4 digits of account number 8040 $129.00
Nonpriority Creditor's Name
Opened 12/14 Last Active
500 East 60th St North When was the debt incurred? 02/20
Sioux Falls, SD 57104
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only | Contingent
CD Debtor 2 only CI Uniiquidated
Cl Debtor 1 and Debtor 2 only a Disputed
C1 at teast one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl] check if this claim is for a community C1 student ioans
debt ( obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BE No C Debts to pension or profit-sharing plans, and other similar debts
C ves i other. Specify Credit Card
44 . :
0 Commonwealth Financial Last 4 digits of account number 43N1 $344.00
Nonpriority Creditor’s Name
. Opened 01/20 Last Active
245 Main Street When was the debt incurred? 08/13
Scranton, PA 18519
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
M Debtor 1 only CO Contingent
C] Debtor 2 only Ol Unliquidated
[J Debtor 4 and Debtor 2 only 0 Disputed
C1 atiteast one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl check if this claim is for a community C1 student loans
debt a Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Bi No C] Debts to pension or profit-sharing plans, and other similar debts
Collection Attorney Terra Ceia Emergency
Cl ves WW other. Specify Physician
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 10

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 16 of 38

Debtor 1 Dwayne Dixon Howard

 

 

 

 

 

Case number (it known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

4.1 .
4 Convergent Outsourcing Inc Last 4 digits of account number 2879 $374.74
Nonpriority Creditor's Name
PO Box 9004 When was the debt incurred?
Renton, WA 98057
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
i bebtor 1 only Ol Contingent
C1 pebtor 2 only (] unliquidated
CJ Debtor 1 and Debtor 2 only 0 Disputed
(1 at teast one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl check if this claim is for a community Ci student toans
debt OQ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No CZ) Debts to pension or profit-sharing plans, and other similar debts
[ves Mf other. Specify Cable Services
4.4 .
2 Credit One Bank Na Last 4 digits of account number 1505 $1,045.00
Nonpriority Creditor's Name
Opened 10/17 Last Active
Po Box 98872 When was the debt incurred? 04/20
Las Vegas, NV 89193
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only Cl Contingent
Ci debtor 2 only Cl Unliquidated
C1 Debtor 1 and Debtor 2 only oO Disputed
(7) at least one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl Check if this claim is for a community C1 student toans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
A No C1] Debts to pension or profit-sharing plans, and other similar debts
0 yes M other. Specity Credit Card
4.1 .
3 Credit One Bank Na Last 4 digits of account number 7660 $419.00
Nonpriority Creditors Name
Opened 01/20 Last Active
Po Box 98872 When was the debt incurred? 3/16/20
Las Vegas, NV 89193
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
Bi bebtor 1 only CO Contingent
Ci Debtor 2 only Oo Untiquidated
[J Debtor 1 and Debtor 2 only 0 Disputed
© at teast one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl Check if this claim is for a community C1 student loans
debt a Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno CO pebts to pension or profit-sharing plans, and other similar debts
Cl] Yes other. Specify Credit Card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page § of 10

Best Case Bankrupicy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 17 of 38

Debtor 1 Dwayne Dixon Howard

 

 

 

Case number {if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

4.1 :
4 Debt Recovery Solutions LLC Last 4 digits of account number 3425 $374.74
Nonpriority Creditor's Name
PO Box 9001 When was the debt incurred?
Westbury, NY 11590
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MH bebtor 1 only CO Contingent
CT] Debtor 2 only Oj Unliquidated
C] Debtor 1 and Debtor 2 only | Disputed
(3 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl Check if this claim is for a_ community C1 student foans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
B No Cl Debts to pension or profit-sharing plans, and other similar debts
D yes Hl other. Specity Cable Services
4.4
5 Fsb Blaze Last 4 digits of account number 4456 $129.00
Nonpriority Creditor’s Name
Opened 12/14 Last Active
500 E. 60th Street When was the debt incurred? 02/20
Sioux Falls, SD 57104
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only oO Contingent
C1 Debtor 2 only CI untiquidated
(Cl Debtor 1 and Debtor 2 only O Disputed
CO at teast one of the debtors and another Type of NONPRIORITY unsecured claim:
(C Check if this claim is fora community CI student loans
debt CJ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No [3 Debts to pension or profit-sharing plans, and other similar debts
0D Yes MM other. Specity Credit Card
4.1 : :
6 Hillsborough County Fire Last 4 digits of accountnumber 2450 $601.22
Nonpriority Creditor's Name
PO Box 310398 When was the debt incurred?
Tampa, FL 33680
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
M bebtor 1 only 0 Contingent
C) Debtor 2 only OQ Unliquidated
C) Debtor 1 and Debtor 2 only CO Disputed
C1 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
( check if this claim is for a community C1 student loans
debt C] obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BE No CJ Debts to pension or profit-sharing plans, and other similar debts
a Yes || Other. Specify Medical
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 10

Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 18 of 38

Debter1 Dwayne Dixon Howard

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

4.1

7 HRRG Last 4 digits of account number 3174 $466.80
Nonpriority Creditor's Name
PO Box 5406 When was the debt incurred?
Cincinnati, OH 45273
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MI Debtor 1 only oO Contingent
{) Debtor 2 only 0 Unliquidated
C) Debtor 1 and Debtor 2 only QO Disputed
CJ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] check if this claim is for a community Ci student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino C) debts to pension or profit-sharing plans, and other similar debts
[1] Yes Ei other. Specify Medical

4.4 .

8 Inphynet Contracting Srv LLC Last 4 digits of accountnumber 3802 $466.80
Nonpriority Creditor's Name
PO Box 740022 When was the debt incurred?
Cincinnati, OH 45274
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only Cc] Contingent
CQ pebtor 2 only QO Unliquidated
C] Debtor 1 and Debtor 2 only O Disputed
C3 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
Ci Check if this claim is fora community C1] student tans
debt a] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BA No CQ] pebts to pension or profit-sharing plans, and other similar debts
C1 yes a Other. Specify Medical

4.4

9 Mercury Card/fb&t/tsys Last 4 digits of account number 0658 $950.00
Nonpriority Creditor's Name

\ Opened 06/19 Last Active
1415 Warm Springs Rd When was the debt incurred? 01/20
Columbus, GA 31904
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only QO Contingent
[1 Debtor 2 only ( unliquidated
([ Debtor 1 and Debtor 2 only QO Disputed
C1 at teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is for a community CI student loans
debt [Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Bl no C1 peots to pension or profit-sharing plans, and other similar debts
Cl yes a Other. Specify Credit Card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 10

Best Case Bankruptcy
 

 

 

Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 19 of 38

Debtor 1 Dwayne Dixon Howard

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

4.2 oo om .
0 Phoenix Financial Serv Last 4 digits of account number 9746 $383.00
Nonpriority Creditor's Name
. Opened 01/20 Last Active
8902 Otis Ave When was the debt incurred? 08/15
Indianapolis, IN 46216
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
Bi bebtor 1 only O Contingent
C] pebtor 2 only a) Unliquidated
C1 Debtor 1 and Debtor 2 only oO Disputed
(1 At least one of the debtors and another Type of NONPRIORITY unsecured ciaim:
C1) Check if this claim is for a community CL] student loans
debt ml Obligations arising out of a separation agreement or divorce that you did not
is the clairn subject to offset? report as priority claims
Bino C] Debts to pension or profit-sharing plans, and other similar debts
Collection Attorney Emergency Medical
Cl yes a Other. Specify Associates Oo
4.2
4 Preferred Coll & Manag Last 4 digits of accountnumber 2173 $386.00
Nonpriority Creditor's Name
Opened 08/16 Last Active
1000 N Ashley Dr Ste 600 When was the debt incurred? 03/16
Tampa, FL 33602
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B debtor 1 only Cl contingent
C1 pebtor 2 only a] Unliquidated
C1 Debtor 1 and Debtor 2 only OQ Disputed
(1 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
C Check if this claim is for a_ community C1 student ioans
debt QO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi No C debts to pension or profit-sharing plans, and other similar debts
Collection Attorney Emergency Medical
C ves M other. Specify Associates
4.2 .
2 Southbay Hospital Last 4 digits of account number 5815 $1,860.00
Nonpriority Creditor's Name
PO Box 9060 When was the debt incurred?
Clearwater, FL 33758
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
x Debtor 1 only oO Contingent
Cl Debtor 2 only O Unliquidated
 peptor 1 and Debtor 2 only CO Disputed
(1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
(] check if this claim is for a community C1 student loans
debt Q Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Eno CO petits to pension or profit-sharing plans, and other similar debts
Cl yes @ other. specify Medical Debt
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 10

Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 20 of 38

Debtor? Dwayne Dixon Howard

 

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

Nonpriority Creditor's Name
clo Ryan J Reed Esq
101 E Lumsden Rd
Brandon, FL 33511

 

Number Street City State Zip Code
Who incurred the debt? Check one.

Hi bebtor 4 only

C] Debtor 2 only

C Debtor + and Debtor 2 only

(1) At least one of the debtors and another

C Check if this claim is for a community
debt

ls the claim subject to offset?

No

C1 yes

4.2 .
3 Tbom/atls/fortiva Mc Last 4 digits of account number 6770 $1,614.00
Nonpriority Creditor's Name
Opened 09/19 Last Active
Po Box 105555 When was the debt incurred? 02/20
Atlanta, GA 30348
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
@ bebtor 1 only CO Contingent
C Debtor 2 only C] Untiquidated
CI Debtor 1 and Debtor 2 only Oo Disputed
1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
(1 check if this claim is for a community C1 student loans
debt Cl] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No C] pebts to pension or profit-sharing plans, and other similar debts
(Yes WH other. Specity Credit Card
4.2 : :
4 Vonnie White Last 4 digits of account number Unknown

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

Co untiquidatea

DB Disputed

Type of NONPRIORITY unsecured claim:
(1 student loans

Cj Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

Cl pebts to pension or profit-sharing plans, and other similar debts

Personal Injury Claim / Case No.
MI other. Specify 20.CA-2295 (Hillsborough County)

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 4 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. if you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

 

 

 

Total Claim
6a. Domestic support obligations 6a. $ 0.00
Total
claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b. $ 0.00
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add ail other priority unsecured clairns. Write that amount here. 6d. 3 0.00
6e. Total Priority. Add lines 6a through 6d. 6e. $ 0.00
Total Claim
6f. Student loans 6f $ 0.00
Total
claims

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 9 of 10

Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 21 of 38

 

 

 

Debtor1 Dwayne Dixon Howard Case number (if known)
from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0.00
you did not report as priority claims g.- $
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims. Write that amount 6i.
here, $ 17,400.55
6]. Total Nonpriority. Add lines 6f through 6i. ij. $ 17,400.55

 

 

 

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 10 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 22 of 38

Fill in this information to identify your case:

Debtor 4 Dwayne Dixon Howard
First Name Middie Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number
{if known) (21 Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
Hf No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
CI Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code

2.1

Name

Number Street

City State ZIP Code
2.2

Name

Number Street

City State ZIP Code
2.3

Name

Number Street

City State ZIP Code
2.4

Name

Number Street

City State ZIP Code
2.5

Name

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 23 of 38

Fill in this information to identify your.case:

Debtor 1 Dwayne Dixon Howard
First Name Middle Name Last Name

Debtor 2

 

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

Case number
{if known)

 

 

(1 Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors

12/16

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write

your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

Hi No
(] Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Hf No. Go to line 3.

(1 Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. in Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill

out Column 2.

Column 1: Your codebtor
Name, Number, Street, City, State and ZIP Code

(3.1 |

 

 

Column 2: The creditor to whom you owe the debt
Check all schedules that apply:

[J Schedule D, tine

 

 

 

Name CJ Schedule E/F, tine
C Schedule G, line

Number Street

City State ZIP Code

3.2 Cl Schedule D, line

Name C] Schedule E/F, line
[ Schedule G, line

Number Street

City State ZIP Code

 

Official Form 106H

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule H: Your Codebtors

Page 1 of 1

Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 24 of 38

(ei a ied celal scene cin

Debtor 4 Dwayne Dixon Howard

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

 

Case number Check if this is:
(I known) [] An amended filing

C] A supplement showing postpetition chapter
13 income as of the following date:

Official Form 1061 MMT DDI YYYY
Schedule I: Your Income 412/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment

 

 

 

 

 
   

 

information. ‘
If you have more than one job, Empl t stat Ml Employed CO Employed
attach a separate page with mpioyment status
information about additional CI Not employed CI Not employed
employers. : .
Occupation Machine Operator
Include part-time, seasonal, or
self-employed work. Employer's name Business Card Express

 

Occupation may include student Employer's address
or homemaker, if it applies. 14000 63rd Way
Clearwater, FL 33760

 

How long employed there? 6 months

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

 

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2. § 2,253.33 $ N/A
3. Estimate and list monthly overtime pay. 3. +$ 0.00 + N/A
4. Calculate gross Income. Add line 2 + line 3. 4. | $ 2,253.33 $ N/A

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1
Debtor 1

10.

14.

12.

43.

Copy line 4 here 4.
List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. §$ 391.39 $ NIA
5b. Mandatory contributions for retirement plans 5b. $ 0.00 § N/A
5c. Voluntary contributions for retirement plans 5c. $ 0.00 $ NIA
5d. Required repayments of retirement fund loans 5d. $ 0.00 $ NIA
5e. Insurance Se. $ 0.00 $ N/A
5f. Domestic support obligations 5f $ 0.00 = §$ NIA
5g. Union dues Sg. §$ 0.00 $ N/A
5h. Other deductions. Specify: Sh+ § 0.00 + $ NIA
Add the payroll deductions. Add lines 5a+5b+5ct+5d+5et+5f+5g+5h. 6. $ 391.39 $ NIA
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 § 1,861.94 $ N/A
List all other income regularly received:
8a. Net income from rental property and from operating a business,

profession, or farm

Attach a statement for each property and business showing gross

receipts, ordinary and necessary business expenses, and the total

monthly net income. 8a. §$ 0.00 §$ N/A
8b. Interest and dividends 8b. § 0.00 $ N/A
8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousa! support, child support, maintenance, divorce

settlement, and property settlement. 8c. §$ 0.00 $ N/A
8d. Unemployment compensation 8d. $ 0.00 86$ N/A
8e. Social Security 8e. § 0.00 § NIA
8f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify: Sf. § 0.00 6§ N/A
89. Pension or retirement income 8g. §$ 0.00 =$ N/A
8h. Other monthly income. Specify: 8h.+ $ 0.00 + $ N/A
Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9 1S 0.00| |$ NIA
Calculate monthly income. Add line 7 + line 9. 10.|$ 1,861.94 | +) $ N/A |= 5 1,861.94
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +8 0.00
Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies $1,861.94)

Combined

Case 8:20-bk-03470-CPM

Dwayne Dixon Howard

Doc 3 Filed 04/30/20 Page 25 of 38

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Do you expect an increase or decrease within the year after you file this form?

gi
C]

No.

 

 

 

monthly income

 

Yes. Explain: |

 

Official Form 106!

Schedule I: Your Income

page 2

 

 
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 26 of 38

Fillin this information to.identify your case:

 

 

 

Debtor 1 Dwayne Dixon Howard Check if this is:

(O Anamended filing
Debtor 2 CJ] Asupplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA MM/DD/YYYY

 

Case number
(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

 

Describe Your Household
1. Is this a joint case?

EI No. Go to line 2.
C Yes. Does Debtor 2 live in a separate household?

Cl No
Cl Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2. Doyouhave dependents? Mf No

Do not list Debtor 1 and OlyYes, Fill out this information for Dependent's retationship to Dependent’s Does dependent
Debtor 2. each dependent... a li i

     

Do not state the
dependents names. Cl Yes

C1 No
C) Yes
CI No
Yes
C1 No
Cl Yes

 

 

 

 

3. Do your expenses include MENo
expenses of people other than Oo
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your income
(Official Form 1061.)

 

4. The rental or home ownership expenses for your residence. include first mortgage
payments and any rent for the ground or lot. 4. $ 297.61

 

If not included in line 4:

 

 

 

 

4a. Real estate taxes 4a. $§ 32.00
4b. Property, homeowner's, or renter's insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 130.00
4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 27 of 38

Debtor? Dwayne Dixon Howard

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6. Utilities:
6a. Electricity, heat, natural gas 6a. $ 100.00
6b. Water, sewer, garbage collection 6b. $ 35.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 66.00
6d. Other. Specify: 6d. $ 0.00
7. Food and housekeeping supplies 7. $ 425.00
8. Childcare and children’s education costs 8. $ 0.00
9. Clothing, laundry, and dry cleaning 9. $ 75.00
10. Personal care products and services 10. $ 50.00
11. Medical and dental expenses 11. $ 0.00
12. Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments, 12. $ 400.00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 100.00
14. Charitable contributions and religious donations 14. $ 0.00
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 16a. $ 0.00
15b. Health insurance 15b. $ 0.00
15c. Vehicle insurance 18c. $ 143.00
45d. Other insurance. Specify: 15d. $ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16. $ 0.00
17. Installment or lease payments:
17a. Car payments for Vehicle 1 17a, §$ 0.00
17b. Car payments for Vehicle 2 17b. $ 0.00
17c. Other. Specify: 17¢. $ 0.00
47d. Other. Specify: 17d. §$ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule I, Your income (Official Form 1061). 18. $ 0.00
19. Other payments you make to support others who do not live with you. $ 0.00
Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.
20a. Mortgages on other property 20a. $ 0.00
20b. Real estate taxes 20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
21. Other: Specify: 21, +3 0.00
22. Calculate your monthly expenses
22a. Add lines 4 through 21. $ 1,853.64
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses. $ 1,853.61
23. Caiculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule I. 23a. $ 1,861.94
23b. Copy your monthly expenses from line 22c above. 23b. -$ 1,853.61
23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income. 23. | $ 8.33
24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
modification to the terms of your mortgage?
Bi no.
C1 Yes. [ Explain here:
Official Form 106J Schedule J: Your Expenses page 2
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 28 of 38

Fill in this. information to identify your case:

Debtor 1 Dwayne Dixon Howard
First Name Middle Name Last Name

 

Debtor 2

(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) CL] Check if this is an
amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42115

 

lf two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

LE Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

gm No

) Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that,| have read the summary and schedules filed with this declaration and
that they are true Ved.

 

 

 

Xx i Weep fe LOPE te! xX
Bwayne Dixon Howard Signature of Debtor 2
Signature of Debtor 1
Date April 30, 2020 Date
Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 29 of 38

Fill:in this information to identify your case:

Check one box:only as directed in this form and in Form

122A-1Supp:

Debtor 1 Dwayne Dixon Howard

 

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: Middle District of Florida C12, The calculation to determine if a presumption of abuse
applies will be made under Chapter 7 Means Test

Calculation (Official Form 122A-2).

Bi 4. There is no presumption of abuse

 

 

Case number
{if known)

 

[1 3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

Cl Check if this is an amended filing

Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income 12/19

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1 Supp) with this form.

Calculate Your Current Monthly Income
1. What is your marital and filing status? Check one only.
Hi Not married. Fill out Column A, lines 2-11.
[ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

 

(] Married and your spouse is NOT filing with you. You and your spouse are:
([] Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

C Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).

Fill in the average monthly income that you recelved from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
101(10A). For example, if you are filing on September 15, the 6-month period would-be March 1 through August 31. Ifthe amount of your. monthly income varied. during
the 6 months, add the income for all 6 months and divide the total by 6.'Fill in the result. Do not include any income amount. more than‘once, For example, if both
spouses own the same rental property, put the income from that property in one column only, If you have nothing to report for any line, write $0.in the space.

 

ColumnA Column B-
Debtor 1 Debtor 2.or
: non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all

 

payroll deductions). 1,175.33 §
3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $ 0.00 $§

 

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. $ 0.00 ¢§

5. Net income from operating a business, profession, or farm

 

 

 

 

 

 

 

Debtor 1
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses $ (0.00
Net monthly income from a business, profession, or farm $ 0.00 Copy here -> $ 0.00 «¢
6. Net income from rental and other real property
Debtor 1
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses $ 0.00
Net monthly income from rental or other real property = $ 0.00 Copy here ->$ 0.00 $
7. Interest, dividends, and royalties $ 0.00 $
Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 30 of 38

 

 

 

Debtor 1 Dwayne Dixon Howard Case number (if known)
ColumnA Ss Column B
Debtor1 ._-_—~-~—i‘éCDedto. 2.
ee non-filing spouse
8. Unemployment compensation $ 0.00 $

 

Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:

For you $ 0.00
For your spouse $

 

 

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it
does not exceed the amount of retired pay to which you would otherwise be entitled
if retired under any provision of title 10 other than chapter 61 of that title. $ 0.00 $

10. Income from ali other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act; payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism; or compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If necessary, list other
sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$ 0.00 $
0.00 $
Total amounts from separate pages, if any. + $ 0.00
11. Calculate your total current monthly income. Add lines 2 through 10 for _
each column. Then add the total for Column A to the total for Column B. $ 1,175.33 | +s “$ 1,175.33
Total current monthly
income
Ga Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps:
12a. Copy your total current monthly income from line 11 Copy line 11 here=> $ 1,175.33
Multiply by 12 (the number of months in a year) x 12
12b. The result is your annual income for this part of the form 12b.,$ 14,103.96

 

 

 

13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live.

Fill in the number of people in your household.

Fill in the median family income for your state and size of household. 13. |$ 51,559.00

To find a list of applicable median income amounts, go online using the link specified in the separate instructions
for this form. This list may also be available at the bankruptcy clerk’s office.

 

 

 

 

 

14. How do the lines compare?

14a. [MM Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3. Do NOT fill out or file Official Form 122A-2.

14b. (1 Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A~2.

Part 3: Sign Below

xs z

By sigs here, | “ une} enalty of perjury that the information on this statement and in any attachments is true and correct.
ap 3

! “wef f-,
X_ Mio i
Dwayne Dixon Howard

Signature of Debtor 1
Date April 30, 2020

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www. besicase.com Best Case Bankruptcy

 

 

 
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 31 of 38

Debtor 1 Dwayne Dixon Howard Case number (if known)

 

MM/DD /YYYY
If you checked fine 14a, do NOT fill out or file Form 122A-2.

tf you checked line 14b, fill out Form 122A-2 and file it with this form.

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 32 of 38

Dedtor1 Dwayne Dixon Howard Case number (if known)

 

 

Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 10/01/2019 to 03/31/2020.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Business Card Express

Year-to-Date Income:

Last Year:

Starting Year-to-Date Income: _$0.00_ from.check dated_ 9/30/2019
Ending Year-to-Date Income: $4,102.92 from check dated 12/31/2019 __.

 

This Year:
Current Year-to-Date Income: $2,949.05 from check dated 3/31/2020_.

Income for six-month period (Current+(Ending-Starting)): _$7,051.97_.
Average Monthly Income: _$1,175.33_.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income
Software Copyright (c} 1996-2020 Best Case, LLC - www.besicase.com

DDH
page 4
Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 33 of 38

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)

 

This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.

§ 101(8) as “incurred by an individual
primarily for a personal, family, or
household purpose.”

 

 

Chapter 7: Liquidation

 

 

 

The types of bankruptcy that are available to
individuals

Individuals who meet the qualifications may file under
one of four different chapters of Bankruptcy Code:

Chapter 7 - Liquidation
Chapter 11 - Reorganization

Chapter 12 - Voluntary repayment plan
for family farmers or
fishermen

Chapter 13 - Voluntary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Notice Required by 14 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

$245 filing fee
$75 administrative fee
+ $15 trustee surcharge

$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their debts
and who are willing to allow their nonexempt
property to be used to pay their creditors. The
primary purpose of filing under chapter 7 is to have
your debts discharged. The bankruptcy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts. Exceptions exist
for particular debts, and liens on property may still
be enforced after discharge. For example, a creditor
may have the right to foreclose a home mortgage or
repossess an automobile.

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge.

You should know that even if you file chapter 7 and
you receive a discharge, some debts are not
discharged under the law. Therefore, you may still
be responsible to pay:

most taxes;

most student loans:

domestic support and property settlement
obligations;

page 1

Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3

most fines, penalties, forfeitures, and criminal
restitution obligations; and

certain debts that are not listed in your bankruptcy
papers.

You may also be required to pay debts arising from:
fraud or theft;

fraud or defalcation while acting in breach of
fiduciary capacity;

intentional injuries that you inflicted; and

death or personal injury caused by operating a
motor vehicle, vessel, or aircraft while intoxicated
from alcohol or drugs.

If your debts are primarily consumer debts, the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.
You must file Chapter 7 Statement of Your Current
Monthly Income (Official Form 122A—1) if you are an
individual filing for bankruptcy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state.

If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form
122A-2).

if your income is above the median for your state, you
must file a second form —the Chapter 7 Means Test
Calculation (Official Form 122A~2). The.calculations on
the form— sometimes called the Means Test—deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors. If

Notice Required by 11 U.S.C. § 342(b) for Individuais Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Filed 04/30/20 Page 34 of 38

your income is more than the median income for your
state of residence and family size, depending on the
results of the Means Test, the U.S. trustee, bankrupicy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) of the Bankruptcy Code. If a
motion is filed, the court will decide if your case should
be dismissed. To avoid dismissal, you may choose to
proceed under another chapter of the Bankruptcy
Code.

If you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts,
subject to your right to exempt the property or a portion
of the proceeds from the sale of the property. The
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property. Exemptions may
enable you to keep your home, a car, clothing, and
household items or to receive some of the proceeds if
the property is sold.

Exemptions are not automatic. To exempt property,
you must list it on Schedule C: The Property You Claim
as Exempt (Official Form 106C). If you do not fist the
property, the trustee may sell it and pay all of the
proceeds to your creditors.

 

Chapter 11: Reorganization

 

 

$1,167 _ filing fee
+ $550 administrative fee
$1,717 total fee

Chapter 11 is often used for reorganizing a business,
but is also available to individuals. The provisions of
chapter 11 are too complicated to summarize briefly.

page 2

Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 35 of 38

Read ‘These Important Warnings

 

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
or inaction may harm you. If you file without an attorney, you are still responsible for knowing and

following all of the legal requirements.

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

 

Chapter 12: Repayment plan for family
farmers or fishermen

 

$200 filing fee
+ $75 administrative fee
$275 total fee

Similar to chapter 13, chapter 12 permits family farmers
and fisnermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.

 

Chapter 13: Repayment plan for
individuals with regular
income

 

$235 filing fee
+ $75 administrative fee
$310 total fee

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com

Under chapter 13, you must file with the court a plan
to repay your creditors all or part of the money that
you owe them, usually using your future earnings. If
the court approves your plan, the court will allow you
to repay your debts, as adjusted by the pian, within 3
years or 5 years, depending on your income and other
factors.

After you make all the payments under your plan,
many of your debts are discharged. The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations,

most student loans,

certain taxes,

debts for fraud or theft,

debts for fraud or defalcation while acting in a
fiduciary capacity,

most criminal fines and restitution obligations,

certain debts that are not listed in your
bankruptcy papers,

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts.

page 3

Best Case Bankruptcy
Case 8:20-bk-03470-CPM

 

 

Bankruptcy crimes have serious consequences

if you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty
of perjury—either orally or in writing—in
connection with a bankruptcy case, you may be
fined, imprisoned, or both.

All information you supply in connection with a
bankruptcy case is subject to examination by the
Attorney General acting through the Office of the
U.S. Trustee, the Office of the U.S. Attorney, and
other offices and employees of the U.S.
Department of Justice.

Make sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you list on Voluntary Petition for Individuals
Filing for Bankruptcy (Official Form 101). To ensure
that you receive information about your case,
Bankruptcy Rule 4002 requires that you notify the court
of any changes in your address.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Doc 3

 

Filed 04/30/20 Page 36 of 38

A married couple may file a bankruptcy case
together—called a joint case. lf you file a joint case and
each spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each notice,
unless you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). {f you are filing a joint
case, both spouses must receive the briefing. With
limited exceptions, you must receive it within the 180
days before you file your bankruptcy petition. This
briefing is usually conducted by telephone or on the
Internet.

In addition, after filing a bankruptcy case, you generally
must complete a financial management instructional
course before you can receive a discharge. If you are
filing a joint case, both spouses must complete the
course.

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:
htto://justice.qov/ust/eo/hapcpa/ccde/cc_approved.html

In Alabama and North Carolina, go to:
htto:/Awww.uscourts.gov/F ederalCourts/Bankruptcy/
BankruptcyResources/ApprovedCredit

AndDebtCounselors.aspx.

 

If you do not have access to a computer, the clerk of
the bankruptcy court may be able to help you obtain
the list.

pe

page 4

Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20 Page 37 of 38

United States Bankruptcy Court
Middle District of Florida

Inre | Dwayne Dixon Howard Case No.

 

 

Debtor(s) Chapter 7

 

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors | is true and correct to the best of his/her knowledge.

[, 7
Date: April 30, 2020 VI joa. yy /

Dwayne Bixon Howard '
Signature of Debtor

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:20-bk-03470-CPM Doc3_ Filed 04/30/20

Dwayne Dixon Howard
11920 Williams St
Gibsonton, FL 33534

Perry G. Gruman, Esq.
Perry G. Gruman, P.A.
3400 W. Kennedy Blvd.
Tampa, FL 33609

A.R.M. Inc.
PO Box 277690
Hollywood, FL 33027

Ar Resources
Pob 1056
Blue Bell, PA 19422

Bay Area Credit Service
PO Box 467600
Atlanta, GA 31146

Bridget Gruman
3400 W Kennedy Blvd
Tampa, FL 33609

Capio Partners
PO Box 1378
Sherman, TX 75091

Capital One Bank Usa N
Po Box 30281
Salt Lake City, UT 84130

Cb Indigo/gf
Po Box 4499
Beaverton, OR 97076

Ccs/first National Ban
500 East 60th St North
Sioux Falls, SD 57104

Ces/first Savings Bank
500 East 60th St North
Sioux Falls, SD 57104

Commonwealth Financial
245 Main Street
Scranton, PA 18519

Convergent Outsourcing Inc
PO Box 9004
Renton, WA 98057

Credit One Bank Na
Po Box 98872
Las Vegas, NV 89193

Debt Recovery Solutions LLC
PO Box 9001
Westbury, NY 11590

Fsb Blaze
500 E. 60th Street
Sioux Falls, SD 57104

Hillsborough County Fire
PO Box 310398
Tampa, FL 33680

HRRG
PO Box 5406
Cincinnati, OH 45273

Page 38 of 38

Inphynet Contracting Srv LLC
PO Box 740022
Cincinnati, OH 45274

Mercury Card/fb&t/tsys
1415 Warm Springs Rd
Columbus, GA 31904

Phoenix Financial Serv
8902 Otis Ave
indianapolis, IN 46216

Preferred Coll & Manag
1000 N Ashley Dr Ste 600
Tampa, FL 33602

Southbay Hospital
PO Box 9060
Clearwater, FL 33758

Tbom/atls/fortiva Mc
Po Box 105555
Atlanta, GA 30348

Vonnie White

clo Ryan J Reed Esq
101 E Lumsden Rd
Brandon, FL 33511
